Title: From John Adams to Timothy Pickering, Jr., 21 September 1799
From: Adams, John
To: Pickering, Timothy, Jr.,Wolcott, Oliver, Jr.



Gentlemen
Quincy Sept 21st 1799

I pray you to write me no letters to reach Quincy or Boston after the 29th. On next Monday sennight, I shall set out for Trenton and reach it at latest by the 15 of Oct. I also request that you would write to the Attorney Gen. & the American commissioners to meet us all at Trenton, at as early a day after the 15th as you shall judge proper. I also desire that all this may be kept as secret as possible, that my journey may meet as little interuption as possible. I shall come alone. Mrs. A will follow me soon enough to go with me to Philadelphia
With great regard Gen. your humble servant—
